Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2020/0203436 A1)(“Li”).
Li discloses 
A display (Abstract and para. 0035)
A plurality of light emitting areas, as Li discloses a substrate 300 which includes thin film transistors which connect to the light emitting elements (para. 0058 and Fig. 2c), which is a disclosure of a plurality of emitting areas, as it is well known in the art that each thin film transistor is connected to a light emitting element
A plurality of non light emitting areas spaced apart, as the disclosure made by Li of thin film transistors connected to the light emitting areas as stated above also includes that areas which are not connected to a thin film transistor is a non light emitting area
A plurality of light emitting elements in one of the light emitting areas, including anode, cathode, and light emitting layer between, which is also disclosed by Li in the disclosure or thin film transistors connected to light emitting areas as stated above
A cover layer covering each of the light emitting elements covering a light emission side, layer 110 (para. 0051 and Fig. 2c)
The cover includes a substrate and first magnetic dopants in the substrate, areas 120 (para. 0051 and Fig. 2c).
Li is silent with respect to an anode and a cathode opposite with a light emitting layer between.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Re claim 2:  Li discloses applying a magnetic field to the device with an intensity that changed with time (para. 0013), however, product by process claims are not limited to the maniputations of the recited steps, only the structure implied by the steps (MPEP 2113), and the claim is rejected, as the structure limitations are satisfied.
Re claim 3:  Li discloses the magnetic field results in the first dopants moving in a direction, as Li discloses the magnetic portions have a pushing  effect in a direction (para. 0061), which is a disclosure of the magnetic particles having a motion in a direction which results in the pushing effect.
Re claim 4:  Li is silent with respect to the side on which the cathode is with respect to the light emitting.  It would have been obvious to one of ordinary skill in the art to have positioned the cathode on the light emission side because one of ordinary skill in the art would have been able to determine whether to form the light emitting elements as up emitting or down emitting.
Re claim 5:  Li discloses a first section associated with emitting and a second associated with non emitting, as Li discloses section 201 in Fig. 2d associated with emitting and the other sections of the layer from which section 201 was taken are associated with non emitting (para. 0069 and 0079).  Li also discloses concentration difference  of magnetic deopant in the first section is a first concentration of 0, and in the second section which is the section 201 in Fig. 2d, the concentration is greater than zero, which satisfies C2 greater than C1, greater than 0.
Re claim 6:  Li discloses a capping layer 111 on the magnetic elements 120   which correspond to the light emitting layer and Li discloses a capping layer 112 facing away from the light emitting layer (para 0046-00448 and Fig. 4c and Fig 4d).

Re claim 8:  Li discloses a first and second inorganic layer with an organic layer between, as Li discloses the magnetic field force presses  the material of the doped portions (para. 0036), which is a disclosure of the inorganic portions of the portions which are pressed form the inorganic portions and therefore the organic portions are then in between for example in Fig. 2b to 2c, the portions 120 and 200 are pressed and the portions in between, portions 110 are not pressed.
Re claim 9:  Li discloses  the material of the doped portions (para. 0036), which is a disclosure of the inorganic portions of the portions which are pressed form the inorganic portions and therefore the organic portions are then in between for example in Fig. 2b to 2c, the portions 120 and 200 are pressed and the portions in between, portions 110 are not pressed, the layers of portions 120 and 200 which are pressed are inorganic portions which include the dopants.
Re claim 10:  Li discloses  the material of the doped portions (para. 0036), which is a disclosure of the inorganic portions of the portions which are pressed form the inorganic portions and therefore the organic portions are then in between for example in Fig. 2b to 2c, the portions 120 and 200 are pressed and the portions in between, portions 110 are not pressed, the layers of portions 120 and 200 which are pressed are inorganic portions which include the dopants.
Re claim 11:  Li discloses a capping layer 111 on the magnetic elements 120   which correspond to the light emitting layer and Li discloses a capping layer 112 facing away from the light emitting layer (para 0046-00448 and Fig. 4c and Fig 4d).
Re claim 12:  Li discloses a first section associated with emitting and a second associated with non emitting, as Li discloses section 201 in Fig. 2d associated with emitting and the other sections of the layer from which section 201 was taken are associated with non emitting (para. 0069 and 0079).  Li also 
Re claim 13:  Li discloses the magnetic dopants are ferromagnetic, as Li discloses Ni and Fe (para. 0009).
Re claim 17:  A method of prepartign a  display (Abstract and para. 0037)  including 
Preparing a  plurality of light emitting areas, as Li discloses a substrate 300 which includes thin film transistors which connect to the light emitting elements (para. 0058 and Fig. 2c), which is a disclosure of a plurality of emitting areas, as it is well known in the art that each thin film transistor is connected to a light emitting element
A plurality of non light emitting areas spaced apart, as the disclosure made by Li of thin film transistors connected to the light emitting areas as stated above also includes that areas which are not connected to a thin film transistor is a non light emitting area, the areas 120 shown in Fig. 4b correspond to emitting areas (para. 0047), which Li discloses corresponds to the light emitting elements, as Li discloses layer 120 is the light emitting layer (para. 0056)
A plurality of light emitting elements in one of the light emitting areas, including anode, cathode, and light emitting layer between, which is also disclosed by Li in the disclosure or thin film transistors connected to light emitting areas as stated above
A cover layer covering each of the light emitting elements covering a light emission side, layer 110 (para. 0051 and Fig. 2c)
 Li also discloses the cover layer is an encapsulation layer, as Li discloses a capping layer 111 on the magnetic elements 120   which correspond to the light emitting layer and Li discloses a capping layer 112 facing away from the light emitting layer (para 0046-00448 and Fig. 4c and Fig 4d).


          Re claim 18:  Li discloses preparing the cover layer on the light emitting side of the light emitting element including  vapor depositing a layee of the first dopants which are in the magnetic material pattern 129 (para. 0047 and Fig. 4b) on the light emitting side(para. 0043 and Fig. 4a)
Vapor depositing a layer 111 on the first dopants (para. 0048 and Fig. 4c)
Applying an external magnetic field to orient the first dopants on the substrate (para. 0072), as :  Li discloses applying a magnetic field to the device with an intensity that changed with time (para. 0013),
           Re claim 19:  Li discloses printing an ink or solution (para. 0043) and annealing or heating (para. 0015 and 0076).
              Re claim 20:  Li discloses a device including the substrate and device disclosed in the rejection of claim 1 (Fig 2c and Fig. 2d and Fig. 4c and Fig.4d and para. 0051, 0061 and 0086).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2020/0203436 A1)(“Li”) as applied to claim 13 above, and further in view of Kuroda et al (US 2019/0011620 A1)(“Kuroda”).
Li discloses the limitations of claim 13 as stated above.  Li is silent with respect to nanometers for the dopant.
Kuroda, in the same field of endeavor of display device (abstract), discloses a quantum dot is of nanometer measurement (para. 0149).
Kuroda supports that the quantum dots disclosed by Li are of nanometer dimensions, as Li discloses quantum dot dopants (Li, para. 0010 and 0056).

ss 15-16 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2020/0203436 A1)(“Li”) as applied to claim 1 above, and further in view of Spero et al (US 2021/0039096 A1)(“Spero”).
Li discloses the limitations of claim 1 as stated above.  Li is silent with respect to paramagnetic material, although Li does disclose ferroferric oxide for the dopant material (para. 0034).
Spero, in the same field of endeavor of magnetically responsive systeme (para. 0007-0008), s supports that ferroferric oxide is a paramagnetic material (para. 0063).
Re claim 16: The combination of Li and Spero discloses ferro ferric oxide, as  Li discloses the limitations of claim 1 as stated above.  Li is silent with respect to paramagnetic material, although Li does disclose ferroferric oxide for the dopant material (para. 0034).
Spero, in the same field of endeavor of magnetically responsive systeme (para. 0007-0008), s supports that ferroferric oxide is a paramagnetic material (para. 0063).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895